         8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 1 of 20 - Page ID # 1

AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                        fo r the
                                                                District of Nebraska

              In the Matter of the Search of                               )
         (Briefly describe 1he property to be searched                     )
          or identify the person by name and address)                      )           Case No. 8:19MJ378
         One Samsung Cellphone w/ black case.                              )
         Model : SM-G930V                                                  )
                                                                           )
         FCC ID : A3LSMG930US IMEi: 35530107578 898 7
                                             APPLICA TIO            FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
    See Attachment A

located in the                                    District of                  Nebraska                 , there is now concealed (identify the
                                                                ----------
person or describe the property lo be sei:ed) :

    See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or moreJ :
              lJ evidence of a crime;
               0 contraband, fruits of crime, or other items illegally possessed;
                 lJ property designed for use. intended fo r use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained .

          The search is related to a iolation of:
             Code Section                                                               Offense Description
                                                                   Conspiracy to distribute and possess with intent to distribute controlled substance
        21 :841 , 846

          The application is based on these facts:

        See Attached Affidavit

           ri   Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: ) is requested
             ,nde, 18 U.S.C. § 3 !0llL tho ba,;;s ofwhkh ;s sot forth o ~ : sh ~


                                                                                   ~ Applicant 's signature

          0 Sworn to before me and signed in my presence.                                       TINA CLEVELAND , DEA TFO
                                                                            - - - - - - - - -Printed name and ti1/e
          ~ Sworn to before me by telephone or other
                reliable electronic means.

Date:        
                                                                                   --~ 1
                                                                                       .,,'.,oo"y ~
                                                                                                  I       Jwig,

                                                                                         SUSAN M. BAZIS, U.S. Magistrate Judge
City and state: Omaha, Nebraska
                                                                                                       Printed name and title
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 2 of 20 - Page ID # 2




                      AFFIDAVIT IN SUPPORT OF AN
                    APPLICATION UNDER RULE 41 FOR A
                     WARRANT TO SEARCH AND SEIZE

            I, Task Force Officer Tina Cleveland, being first duly sworn, hereby

      state as follows:

                INTRODUCTION AND AGENT BACKGROUND

  •   I make this affidavit in support of an application under Rule 41 of the

      Federal Rules of Criminal Procedure for a search warrant authorizing the

      examination of property-an electronic device-which is cunently in law

      enforcement possession, and the extraction from that property of

      electronically stored information described in the Probable Cause Affidavit.

  •   I, Tina Cleveland, am a Task Force Officer with the United States

      Department of Justice, Drug Enforcement Administration (DEA). I am a

      criminal investigator for the United States within the meaning of Title 21,

      United States Code, Section 878, and therefore I am empowered to conduct

      investigations of, and make arrests for, the offenses enumerated in Title 21

      and Title 18. I have been a Task Force Officer with the DEA since March of

      2014, and I am currently assigned to the Sioux City DEA Resident Office,

      Group 57, as a criminal investigator dealing primarily with investigations

      involving violations of Title 21 , United States Code. Including my

      employment as a Task Force Officer with the DEA, I am a Drug Investigator

      for the Nebraska State Patrol and have been so employed since August, 2005.

      While employed by the Nebraska State Patrol (NSP), I received a Drug
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 3 of 20 - Page ID # 3




       Investigation training provided by NSP. This training included in part:

       identification of various types of controlled substances by sight and odor; the

       way in which controlled substances are packaged, marketed, and consumed;

       cl.mg testing; informant handling; evidence handling; search and seizure law ;

       law involving conspiracy; and surveillance and investigative techniques. I

       have participated in search warrants involving the seizure of controlled

       substances, documents and property associated with the sale of controlled

       substances, and proceeds from the sale of illicit drugs. I have also received

       additional training in methods used by drug trafficking organizations to

       legitimize proceeds from the sale of illicit drugs and the means that

       organizations employ to conceal proceeds of drug trafficking activity.

   •   This affidavit is intended to show only that there is sufficient probable cause

       for the requested warrant and does not set forth all of my knowledge about

       this matter.



           IDENTIFICATION OF THE DEVICE TO BE EXAMINED

                  The property (Device) to be searched is as follows:

       One Samsung Cellphone w/ black case.
       Model: SM-G930V
       FCC ID: A3LSMG930US IMEI: 355301075788987
        (Hereinafter referred to as Device 2)


      The Device is currently located at the Sioux City DEA Resident Office in the
  on-drug temporary storage.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 4 of 20 - Page ID # 4




  •   The applied-for warrant would authorize the forensic examination of the

      Device for the purpose of identifying electronically stored data particularly

      described in this Affidavit.

                                PROBABLE CAUSE

  •   During the timeframe of June 2019 through July 2019, a Confidential Source

      (CS) made controlled buys of methamphetamine from Pedro VALDOVINOS

      along with Leagsaidh HARGREAVES present. During June 2019-July 2019,

      Agents conducted surveillance of Pedro VALDOVINOS and Leagsaidh

      HARGREAVES. A DEA Confidential Source made telephonic contact with

      VALDO VINOS to make controlled buys for methamphetamine. Leagsaidh

      HARGREAVES was present during a controlled buy and was present when

      VALDOVINOS drives to pick up methamphetamine.

  •   DEA Agents conducted surveillance of controlled buys dming June 2019-July

      2019 and after telephonic communication with VALDOVINOS, agents

      observed VALDOVINOS at 3428 El Dorado Way South Sioux City NE where

      he sold methamphetamine to the Confidential Somce.


  •   On August 1, 2019, Task Force Officer (TFO) Josh Hogue applied for and

      received a Federal seru:·ch warrant for the residence of 3428 El Dorado Way

      South Sioux City, Nebraska . This address is known to be the address of Pedro

      VALDO VINOS and other family members. A search on the State of Nebraska

      Assessor's website lists the owners of the residence Apolinar & Adela

      VALDO VINOS.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 5 of 20 - Page ID # 5




   •   On August 5, 2019, DEA Sioux City Resident Office Agents executed a

       federal search warrant at 3428 El Dorado Way South Sioux City, Nebraska.

       Dming the execution of the Federal search wanant at 3428 El Dorado Way

       South Sioux City    E , Agents located a large amount of methamphetamine

       (field tested positive), packaging materials, scales, cell phones,

       paraphernalia, 4 handguns and a large undetermined amount of U.S.

       Cunency. VALDOVINOS was present and detained. Task Force Officer Tina

       Cleveland seized VALDOVINOS cellular Device 1 at that time.

   •   Task Force Officer Alex O'Dell and Josh Hogue conducted an interview with

       VALDO VINOS after VALDOVINOS was detained on a Federal search

       warrant. VALDOVINOS told TFO's O'Dell and Hogue at first that one of the

       large baggies of methamphetamine and 3 handguns that were located in a

       speaker inside his bedroom, VALDO VINOS was holding for someone else.

       The other large baggie of methamphetamine inside his bedroom drawer was

       his. VALDOVINOS later in the interview claimed all the methamphetamine,

       handguns, U.S. Currency and all other evidentiary items seized were his.

   •   During the execution of the search warrant, the Dakota County Special

       Response Team (SRT) located Leagsaidh HARGREAVES and Pedro

       VALDOVINOS hiding in a closet with a loaded Glock 19 handgun and

       Leagsaidh HARGREAVES was holding a cell phone and trying to make a

       phone call. Members of the SRT detained HARGREAVES, confiscated her
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 6 of 20 - Page ID # 6




       cell phone and turned it over to DEA Agents for evidence, resulting in the

       seizure of Device 2.

   •   In my training and experience, I know drug traffickers make use of cellular

       telephones and mobile devices to conduct a large part of their business.

       These devices contain information that often include drug suppliers and

       customers contact information, drug ledgers and notes, photos, and short

       message communications between drug supplier and customer.

  •    The aforementioned Device 2 is currently in the lawful possession of the DEA

       at the Sioux City Resident Office. It came into possession of the DEA by

       being seized incident to arrest, I seek this warrant out of an abundance of

       caution to be certain that an examination of this Device will comply with the

       Fourth Amendment of the United States Constitution and other applicable

       laws.

  •    The Device is currently in storage at 2600 Voyager Avenue, Sioux City, Iowa .

       In my training and e:,rperience, I know that this device has been stored in a

       manner in which its contents are, to the extent material to this investigation,

       in substantially the same state as they were when the device first came into

       the possession of the DEA.

                               TECHNICAL TERMS

  •    Based on my training and experience, I use the following technical terms to

       convey the following meanings:
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 7 of 20 - Page ID # 7




   •   Wireless telephone: A wireless telephone (or mobile telephone, or cellular

       telephone) is a hand.held wireless device used for voice and data

       communication through radio signals. These telephones send signals

       through networks of transmitter/receivers, enabling communication with

       other wireless telephones or traditional "land line" telephones. A wireless

       telephone usually contains a "call log," which records the telephone number,

       date, and time of calls made to and from the phone. In addition to enabling

       voice communications, wireless telephones offer a broad range of capabilities.

       These capabilities include: storing names and phone numbers in electronic

       "address books;" sending, receiving, and storing text messages and e-mail;

       taking, sending, receiving, and storing still photographs and moving video;

       storing and playing back audio files; storing dates, appointments, and other

       information on personal calendars; and accessing and downloading

       information from the Internet. Wireless telephones may also include global

       positioning system ("GPS") technology for determining the location of the

       device.

   •   Digital camera: A digital camera is a camera that records pictures as digital

       picture files , rather than by using photographic film. Digital cameras use a

       variety of fixed and removable storage media to store their recorded images.

       Images can usually be retrieved by connecting the camera to a computer or

       by connecting the removable storage medium to a separate reader.

       Removable storage media include various types of flash memory cards or
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 8 of 20 - Page ID # 8




       miniature hard drives. Most digital cameras also include a screen for viewing

       the stored images. This storage media can contain any digital data, including

       data unrelated to photographs or videos.

   •   Portable media player: A portable media player (or "MP3 Player" or iPod) is

       a handheld digital storage device designed primarily to store and play audio,

       video, or photographic files. However, a portable media player can also store

       other digital data. Some portable media players can use removable storage

       media. Removable storage media include various types of flash memory

       cards or miniature hard drives. This removable storage media can also store

       any digital data. Depending on the model, a portable media player may have

       the ability to store very large amounts of electronic data and may offer

       additional features such as a calendar, contact list, clock, or games.

   •   GPS: A GPS navigation device uses the Global Positioning System to display

       its current location. It often contains records the locations where it has been.

       Some GPS navigation devices can give a user driving or walking directions to

       another location. These devices can contain records of the addresses or

       locations involved in such navigation. The Global Positioning System

       (generally abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting the

       Earth. Each satellite contains an extremely accurate clock. Each satellite

       repeatedly transmits by radio a mathematical representation of the current

       time, combined with a special sequence of numbers. These signals are sent

       by radio, using specifications that are publicly available . A GPS antenna on
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 9 of 20 - Page ID # 9




       Earth can receive those signals. When a GPS antenna receives signals from

       at least four satellites, a computer connected to that antenna can

       mathematically calculate the antenna's latitude, longitude, and sometimes

       altitude with a high level of precision.

   •   PDA: A personal digital assistant, or PDA, is a handheld electronic device

       used for storing data (such as names, addresses, appointments or notes) and

       utilizing computer prngrams . Some PDAs also function as wireless

       communication devices and are used to access the Internet and send and

       receive e-mail. PDAs usually include a memory card or other removable

       storage media for storing data and a keyboard and/or touch screen for

       entering data. Removable storage media include various types of flash

       memory cards or miniature hard drives. This removable storage media can

       store any digital data. Most PDAs run computer software, giving them many

       of the same capabilities as personal computers. For example, PDA users can

       work with word-processing documents, spreadsheets, and presentations.

       PDAs may also include global positioning system ("GPS") technology for

       determining the location of the device.

   •   Tablet: A tablet is a mobile computer, typically larger than a phone yet

       smaller than a notebook, that is primarily operated by touching the screen.

       Tablets function as wireless communication devices and can be used to access

       the Internet thmugh cellular networks, 802.11 "wi-fi" networks, or otherwise.

       Tablets typically contain programs called apps, which, like programs on a
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 10 of 20 - Page ID # 10




        personal computer, perform different functions and save data associated with

        those functions. Apps can, for example, permit accessing the Web, sending

        and receiving e-mail, and participating in Internet social networks.

    •   Pager: A pager is a handheld wireless electronic device used to contact an

        individual through an alert, or a numeric or text message sent over a

        telecommunications network. Some pagers enable the user to send, as well

        as receive, text messages.

    •   IP Add1·ess: An Internet Protocol address (or simply "IP address") is a unique

        numeric address used by compu ters on the Internet. An IP add1·ess is a

        series of four numbers, each in the range 0-255, separated by periods (e.g.,

        121.56.97.178). Every computer attached to the Internet computer must be

        assigned an IP address so that Internet traffic sent from and directed to that

        computer may be directed properly from its source to its destination. Most

        Internet service providers control a range of IP addresses. Some computers

        have static-that is, long-term-IP addresses, while other computers have

        dynamic-that is, frequently changed-IP addresses .

    •   Internet: The Internet is a global network of computers and other electronic

        devices that communicate with each other. Due to the structure of the

        Internet, connections between devices on the Internet often cross state and

        international borders, even when the devices communicating with each other

        are in the same state.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 11 of 20 - Page ID # 11




    •   Based on my training, experience, and research, I know that t he Device has

        the capabilities to allow them to serve as a wireless telephone, digital

        camera, portable media player, GPS navigation device, pager and PDA. In

        my training and experience, examining data stored on devices of this type can

        uncover, among other things, evidence that reveals or suggests who possessed

        or used the device.

                 ELECTRONIC STORAGE AND FORENSI C ANALYSIS

    •   Based on my knowledge, training, and experience, I know that the electronic

        device can store information for long periods of time. Similarly, things that

        have been viewed via the Internet are typically stored for some period of time

        on t he device . This information can sometimes be recovered with forensics

        tools.

    •   Forensic evidence. As further described in Attachment B, this application

        seeks permission to locate not only electronically stored information that

        might serve as direct evidence of the crimes described on t he warrant, but

        also forensic evidence that establishes how this Device was used, the purpose

        of its use, who used it, and when. There is probable cause to believe that this

        forensic electronic evidence might be on the Device because:

                   •   Data on the storage medium can provide evidence of a file that

                       was once on the storage medium but has since been deleted or

                       edited, or of a deleted portion of a file (such as a paragraph that

                       has been deleted from a word processing file).
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 12 of 20 - Page ID # 12




               •   Forensic evidence on a device can also indicate who has used or

                   controlled the device. This "user attribution" evidence is

                   analogous to the search for "indicia of occupancy" while

                   executing a search warrant at a residence.

               •   A person with appropriate familiarity with how an electronic

                   device works may, after examining this forensic evidence in its

                   prope1· context, be able to draw conclusions about how electronic

                   devices were used, the purpose of their use, who used them, and

                   when.

               •   The process of identifying t he exact electronically stored

                   information on a storage medium that are necessary to draw an

                   accurate conclusion is a dynamic process. Electronic evidence is

                   not always data that can be merely reviewed by a review team

                   and passed along to investigators. Whether data stored on a

                   computer is evidence may depend on other information stored on

                   the computer and the application of knowledge about how a

                   computer behaves. Therefore, contextual information necessary

                   to understand other evidence also falls within the scope of the

                   warrant.

        •   Further, in finding evidence of how a device was used, the pui-pose of

            its use, who used it, and when, sometimes it is necessary to establish

            that a particular thing is not present on a storage medium.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 13 of 20 - Page ID # 13




           •   Nature of examination. Based on the foregoing, and consistent with

               Rule 4l(e)(2)(B), the warrant I am applying for would permit the

               examination of this device consistent with the warrant. The

               examination may require authorities to employ techniques, including

               but not limited to computer-assisted scans of the entire medium, that

               might expose many parts of this device to human inspection in order to

               determine whether it is evidence described by the wanant.

           •   Manner of execution. Because this warrant seeks only permission to

               examine a device akeady in law enforcement's possession, the

               execution of this warrant does not involve the physical intrusion onto a

               premises. Consequently, I submit there is reasonable cause for the

               Court to authorize execution of the warrant at any time in the day or

               night.




                                    CONCLUSIO       r


    •   I submit that this affidavit supports probable cause for a search warrant

        authorizing the examination of the Device described in the Application and

        this affidavit to seek the items described in Technical Terms section.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 14 of 20 - Page ID # 14




                                           _ day of August, 2019.
 Subscribed and sworn to before me on this _




                                      ~A~/41-a   AO
                                       SAN M. BAZIS.
                                     U.S. Magistrate Judge
                                                           4 [Da~~
                                     District of Nebraska
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 15 of 20 - Page ID # 15




                                  ATTACHMENT A

        The property (Device) to be searched is as follows:

        One Samsung Cellphone w/ black case.
        Model: SM-G930V
        FCC ID: A3LSMG930US IMEI: 355301075788987
         (Hereinafter referred to as Device 2)



  The Device is currently located at the Siomc City DEA Resident Offi~e in the Non-

  drug evidence vault.



  This warrant authorizes the forensic examination of this Device fo1· the purpose of

  identifying the electronically stored information described in Attachment B.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 16 of 20 - Page ID # 16




                                      ATTACHMENT B

    •    All records on this Device described in Attachment A that relate to violations

         of Title 21 USC 846 and involve Pedro VALDOVINOS and Leagsaidh

         HARGREAVES , including:

                  •   lists of cu stomers and related identifying information;

                  •   types, amounts, and prices of drugs trafficked as well as dates,

                      places, and amounts of specific transactions;

                  •   any information related to sources of drugs (including names,

                      addresses, phone numbers, or any other identifying

                      information);

                  •   any information recOl'ding Pedro VALDOVINOS Leagsaidh

                      HARGREAVES and schedule or travel;

                  •   all bank records, checks, credit card bills, account information,

                      and other financial records.

 Evidence of user attribution showing who used or owned this Device at the time the

 things described in this warrant were created, edited, or deleted, such as logs,

 phonebooks, saved usernames and passwords, documents, and browsing history;

         As used above, the terms "records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may

 have been created or stored, including any form of computer or electronic storage

 (such as flash memory or other media that can store data) and any photographic

 form.
                      8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 17 of 20 - Page ID # 17
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                                District
                                                         __________      of Nebraska
                                                                     District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
                   One Samsung
               or identify         Cellphone
                           the person          w/ black
                                      by name and        case.
                                                   address)                                8:19MJ378
                                                                         )      Case No.
                      Model: SM-G930V
          FCC ID: A3LSMG930US IMEI: 355301075788987                      )
                                                                         )
                                                                         )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Nebraska
(identify the person or describe the property to be searched and give its location):



      SEE ATTACHMENT A (INCORPORATED BY REFERENCE)



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


      SEE ATTACHMENT B (INCORPORATED BY REFERENCE)




        YOU ARE COMMANDED to execute this warrant on or before                   August 27, 2019       (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
      u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                          Susan M. Bazis                     .
                                                                                              (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, thee later specific date of                                  .


Date and time issued:             DWSP
                                                                                                      Judge’s sign
                                                                                                              signature
                                                                                                                 nature

City and state:              OMAHA, NEBRASKA                                          SUSAN M.
                                                                                            M BAZIS,
                                                                                               BAZIS U.S.
                                                                                                     U S MAGISTRATE JUDGE
                                                                                                    Printed name and title
                      8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 18 of 20 - Page ID # 18
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   8:19MJ378
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 19 of 20 - Page ID # 19




                                 ATTACHMENT A

       The property (Device) to be searched is as follows:

       One Samsung Cellphone w/ black case.
       Model: SM-G930V
       FCC ID: A3LSMG930US IMEI: 355301075788987
        (Hereinafter referred to as Device 2)



 The Device is currently located at the Sioux City DEA Resident Office in the Non-

 drug evidence vault.



 This wanant authorizes the forensic examination of this Device for the purpose of

 identifying the electronically stored information described in Attachment B.
8:19-mj-00378-SMB Doc # 1 Filed: 08/14/19 Page 20 of 20 - Page ID # 20




                                    ATTACHMENTB

    •    All records on this Device described in Attachment A that relate to violations

         of Title 21 USC 846 and involve Pedro VALDOVINOS and Leagsaidh

         HARGREAVES , including:

                   •   lists of customers and related identifying information;

                   •   types, amounts, and prices of drugs trafficked as well as dates,

                       places, and amounts of specific transactions;

                   •   any information related to solll'ces of cfrugs (including names,

                       addresses, phone numbers, or any other identifying

                       information);

                  •    any information recording Pedro VALDO VINOS Leagsaidh

                       HARGREAVES and schedule or travel;

                   •   all bank records, checks, credit card bills, account information,

                       and other financial records.

 Evidence of user attribution showing who used or owned this Device at the time the

 things described in this warrant were created, edited, or deleted, such as logs,

 phonebooks, saved usernames and passwords, documents, and browsing history;

         As used above, the terms "records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may

 have been created or stored, including any form of computer or electronic storage

 (such as flash memory or other media that can store data) and any photographic

 form.
